Order filed June 19, 2018




                                       In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00761-CR
                              NO. 14-16-00762-CR
                                  ____________

                        HARLAN J SIMON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 179th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1477620 and 1464356

                            ABATMENT ORDER

      The clerk’s record was filed October 20, 2016. Our review has determined
that a relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record containing: the Certification of Defendant’s Right to Appeal signed
by the trial court on July 14, 2017.

      The supplemental clerk’s record is due by June 29, 2018.
      If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record in each appeal containing a certified statement that
the omitted item is not a part of the case file.

                                    PER CURIAM




                                            2